ORDER

PER CURIAM.
In this jury-tried case, defendant appeals from the judgment entered on his conviction by a jury on two counts of second-degree burglary in violation of § 569.170 RSMo, 1994. Defendant was sentenced as a prior and persistent offender and as a class X offender to twenty years imprisonment on each of the two counts, to be served concurrently.
We have reviewed the record and find the claims of error regarding defendant’s conviction to be without merit. No jurisprudential purpose would be served by a written opinion. The judgment of the trial court is affirmed in accordance with Rule 30.25(b).
Defendant also appeals from the denial of his Rule 29.15 motion for post-conviction relief. However, he did not brief this appeal. Accordingly, defendant has abandoned his 29.15 appeal and that appeal is dismissed. State v. Vinson, 834 S.W.2d 824, 826 (Mo.App.1992).